Citation Nr: 1037182	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-12 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left-
sided hemiparesis resulting from VA surgeries performed in 
September 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 
1969.

In November 2009, the Board sent the case out for a Veterans 
Health Administration (VHA) expert opinion.  The case has been 
returned to the Board for further appellate action.

In June 2010 the Veteran submitted a statement repeating the 
arguments in support of his claim.  He also submitted a Medical 
Opinion Response Form in which he checked the option stating that 
he wanted his case remanded to the RO for review of the new 
evidence he submitted.  The Board notes that the Veteran's June 
2010 statement is not considered to be new evidence and that the 
Veteran has not submitted anything else.  Because there is no new 
evidence to be reviewed by the RO, remand of this case to the RO 
is not necessary.


FINDING OF FACT

The proximate cause of the left-sided hemiparesis was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
surgical treatment, the Veteran and his spouse gave informed 
consent, and the Veteran's resultant left-sided hemiparesis was 
an uncommon but reasonably foreseeable outcome.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for 
left-sided hemiparesis resulting from September 2002 surgical 
treatment at a VA hospital are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was met by way of a letter 
from the RO to the Veteran dated in January 2004.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  The Veteran's VA 
records regarding his VA surgeries as well as the VA treatment 
records following the September 2002 VA surgeries have been 
obtained.  The Veteran was provided VA neurological examinations 
in March and July 2004.  A VHA medical opinion was obtained in 
June 2010.  The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal and have not 
argued that any errors or deficiencies in the accomplishment of 
the duty to notify or the duty to assist have prejudiced the 
Veteran in the adjudication of his appeal.  Therefore, the Board 
finds that the RO has satisfied the duty to notify and the duty 
to assist and will proceed to the merits of the Veteran's appeal.

A VA outpatient record dated August 19, 2002, indicates that the 
VA surgeon explained to the Veteran the risks of AAA surgery, 
which included death, bleeding, transfusions, infections, graft 
infections, wound problems, paralysis and impotence.  It was 
noted that the Veteran agreed to go forward with the operation.  
A September 16, 2002, VA record notes that the Veteran understood 
the risks and benefits of the transabdominal AAA repair and that 
the Veteran wished to proceed.  He underwent AAA surgery on 
September 17, 2002.  

On the morning of September 18 the Veteran was oriented, made 
sense and moved all four extremities well.  Later in the morning 
he became progressively confused, combative and uncooperative.  A 
VA physician opined on September 20 that the Veteran had 
experienced a post operative myocardial infarction with 
subsequent changes in blood pressure that resulted in ischemic 
bowel.  The record indicates that the Veteran's spouse was 
informed of the Veteran's state and all the issues.  The note 
indicates that the spouse understood the risks and possibility of 
death and that she agreed to the major bowel resection surgery.  
Later that day the Veteran underwent a resection of the left 
colon due to large bowel necrosis.  On September 22, 2002, there 
were signs of femoral nerve neuropathy or new stroke.  A December 
12, 2002, VA medical record states that the Veteran had had a 
right frontal cerebrovascular accident (CVA) with left 
hemiparesis.  

On VA neurological examination in March 2004 the impressions were 
cervical radiculopathy, peripheral neuropathy, and residuals of 
cerebrovascular accident versus compression neuropathy.

The Veteran was provided another VA neurological examination in 
July 2004.  The examiner reviewed the Veteran's claims files and 
described the Veteran's VA operations and other medical treatment 
in September 2002.  The VA examiner stated that the AAA repair 
surgery was not the direct cause of the Veteran's right frontal 
cerebrovascular accident.

At the October 2009 hearing the Veteran asserted that he 
developed left-sided hemiparesis resulting from the large bowel 
resection surgery performed by VA on September 20, 2002.

As noted above, in November 2009, the Board sent the case out for 
a VHA expert opinion.  In June 2010 a copy of the VHA expert 
opinion was sent to the Veteran.  The VHA expert physician 
reviewed the Veteran's medical records and noted that left leg 
weakness was noted after recovery following bowel surgery which 
became necessary following AAA repair.  The VHA expert noted that 
it appeared that the weakness was related to the time of the 
bowel surgery, but there was no proof that such was due to the 
surgery.  He further noted that the cause of the weakness was not 
clear as there are complex findings, both upper motor and lower 
motor.  The VHA expert stated that even if it is assumed that 
there was a CVA, it was unclear as to the cause.  He noted that 
he did not see anything in the operative report that would 
suggest how surgery may have led to a CVA or that any error 
occurred.  He stated that the Veteran may have had underlying 
arterial narrowing, which does not mean that negligence 
contributed to the CVA as it would likely not be preventable in 
the critically ill Veteran and there would have been no specific 
reason to investigate cerebrovascular narrowing prior to the 
emergency surgery.  

The VHA expert further stated that another potential cause for a 
stroke is that the Veteran could have experienced a cardio-
embolic stroke.  He stated that a stroke in the setting of the 
Veteran's cardiac disease would be a reasonable possibility, but 
it did not indicate any negligence at the time of surgery, 
especially in this very ill Veteran.  He further noted that the 
Veteran appeared to be critically ill prior to the colon surgery.  
He stated that surgery in general, but particularly in a person 
with vascular disease, like the Veteran, can lead to 
hypercoagulable state and lead to CVA.  He noted that this is a 
potential cause for a stroke, but does not indicate any specific 
negligence.

The VHA expert concluded that it did appear that the Veteran's 
weakness occurred following colon surgery which was needed 
following AAA repair.  He opined that he did not see any medical 
or surgical error or negligence during the bowel surgery which 
contributed specifically to this event.  The VHA expert further 
noted that there may have been an underlying problem which 
contributed to a CVA, like right carotid or intracranial middle 
cerebral artery stenosis or acute myocardial infraction, which 
are reasonable possibilities.  He stated that this does not 
indicate any specific negligence and that he did not find 
evidence of negligence in any of the records.

As pertinent to this claim, 38 U.S.C.A. § 1151 provides that 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such additional 
disability were service-connected.  See 38 U.S.C.A. § 1151.  A 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful misconduct 
and (1) the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, medical 
or surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  Id.

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care or medical or surgical 
treatment caused the veteran's additional disability; and (i) VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there was 
informed consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 
38 C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform the 
particular procedure or provide the treatment, must explain in 
language understandable to the patient or surrogate the nature of 
a proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or side 
effects; reasonable and available alternatives; and anticipated 
results if nothing is done.  38 C.F.R. § 17.32(c).

With regard to informed consent, the Board notes that the record 
clearly shows that the Veteran was informed of the risks of his 
AAA surgery and that he agreed to the risks involved.  Although 
the Veteran was not informed of the specific risks of the bowel 
surgery, the sequence of events indicates that the condition that 
required bowel surgery came about due to the AAA surgery.  The 
Board finds that the informed consent given for the AAA surgery 
should be considered sufficient for treatment of all disability 
immediately resulting from the AAA surgery.  Furthermore, the 
record indicates that just prior to the bowel surgery the Veteran 
was not in a state to understand anything said to him and 
indicates that he would have died if he did not undergo the bowel 
surgery.  The Board finds that given the circumstances, the 
informing of the Veteran's spouse of the risks of the bowel 
surgery and her acceptance of such is also considered sufficient 
informed consent.  

The Board finds that the left-sided hemiparesis resulting from VA 
surgeries performed in September 2002 was a reasonably 
foreseeable outcome.  The VHA expert explained that there were a 
number of likely causes for the CVA and indicated that the CVA 
was a reasonably foreseeable outcome due to the Veteran's 
physical condition.

In this case there is no medical evidence indicating that the 
left-sided hemiparesis resulting from VA surgeries performed in 
September 2002 was a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA.  To the contrary there is a July 2004 medical 
opinion that the Veteran's CVA was not caused by the AAA repair 
surgery and there is a VHA medical expert opinion that there was 
no medical or surgical error or negligence in the performance of 
the bowel surgery that led to the CVA.  Although the Veteran 
asserts that there must have been some error or negligence in the 
performance of the bowel surgery, as a layperson he is not 
qualified to furnish such a medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 
 
Accordingly, the Board finds that the left-sided hemiparesis that 
followed the VA surgeries was not the result of carelessness, 
negligence, mistakes, errors in judgment, or lack of proper skill 
on the part of the VA medical treatment.  In light of this 
finding, in light of the sufficiency of the informed consent, and 
in light of the left-sided hemiparesis being a reasonably 
foreseeable outcome for someone in the Veteran's physical 
condition at that time, the criteria for the award of 38 U.S.C.A. 
§ 1151 benefits have not been met.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for left-sided hemiparesis resulting from a VA surgeries 
performed in September 2002 is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


